Name: Regulation (EEC) No 316/68 of the Council of 12 March 1968 fixing quality standards for fresh cut flowers and fresh ornamental foliage
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  technology and technical regulations
 Date Published: nan

 Important legal notice|31968R0316Regulation (EEC) No 316/68 of the Council of 12 March 1968 fixing quality standards for fresh cut flowers and fresh ornamental foliage Official Journal L 071 , 21/03/1968 P. 0008 - 0016 Finnish special edition: Chapter 3 Volume 2 P. 0016 Danish special edition: Series I Chapter 1968(I) P. 0052 Swedish special edition: Chapter 3 Volume 2 P. 0016 English special edition: Series I Chapter 1968(I) P. 0053 Greek special edition: Chapter 03 Volume 33 P. 0014 Spanish special edition: Chapter 03 Volume 2 P. 0109 Portuguese special edition Chapter 03 Volume 2 P. 0109 Special edition in Czech Chapter 3 Volume 01 P. 112 - 119 Special edition in Estonian Chapter 3 Volume 01 P. 112 - 119 Special edition in Hungarian Chapter 3 Volume 01 P. 112 - 119 Special edition in Lithuanian Chapter 3 Volume 01 P. 112 - 119 Special edition in Latvian Chapter 3 Volume 01 P. 112 - 119 Special edition in Maltese Chapter 3 Volume 01 P. 112 - 119 Special edition in Polish Chapter 3 Volume 01 P. 112 - 119 Special edition in Slovakian Chapter 3 Volume 01 P. 112 - 119 Special edition in Slovenian Chapter 3 Volume 01 P. 112 - 119Regulation (EEC) No 316/68 of the Councilof 12 March 1968fixing quality standards for fresh cut flowers and fresh ornamental foliageTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community;Having regard to Council Regulation (EEC) No 234/68 [1] on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and in particular Article 3 thereof;Having regard to the proposal from the Commission;Whereas there is substantial trade in fresh cut flowers and fresh ornamental foliage both within the Community and between Member States and third countries; whereas the improvement and standardisation of the qualities of marketed produce are desirable; whereas, therefore, common quality standards should be adopted;HAS ADOPTED THIS REGULATION:Article 11. Quality standards shall be fixed for:- fresh cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, falling within subheading No 06.03 A of the Common Customs Tariff,- fresh ornamental foliage, leaves, branches and other parts of plants falling within subheading No 06.04 A II of the Common Customs Tariff.2. These quality standards are defined in the Annexes.Article 21. From 1 July 1968, produce specified in Article 1 which does not comply with the quality standards may not:- within the Community, be put on sale or sold at the wholesale stage either by traders or directly by the producers,- be imported from a third country,- be exported to a third country.2. Member States may be authorised to take measures derogating from the provision of the third indent of paragraph 1 in respect of certain requirements of the quality standards in order to allow exporters to meet the trade requirements of certain third countries.Such authorisation shall be granted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 234/68 and the conditions to which the authorisation may be subject shall be fixed in accordance with the same procedure.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 1968.For the CouncilThe PresidentE. Faure[1] OJ No L 55, 2 3.1968, p. 1.--------------------------------------------------ANNEX ICommon quality standards for cut flowersI. DEFINITION OF PRODUCEThese standards shall apply to fresh cut flowers and flowers buds of a kind suitable for bouquets or for ornamental purposes, falling within subheading No 06.03 A of the Common Customs Tariff.II. QUALITY REQUIREMENTSA. Minimum requirementsProduce must have been carefully cut or picked, according to the species, and have reached an appropriate stage of growth.B. Classification(i) Class IProduce in this class must be of good quality. It must have the characteristics of the species and, where appropriate, of the variety (cultivar).All parts of the cut flowers must be:- whole,- fresh,- free of animal or vegetable parasites and from damage caused by such,- free of residues of pesticides and other extraneous matter affecting the appearance,- unbruised,- free of defects of development; for carnations a split calyx is not considered a defect of development.However, in respect of American carnations, flowers with a split calyx must be ringed, put up separately in uniform lots and the packages marked accordingly.The stems must, according to species and variety (cultivar) be rigid and strong enough to support the flower(s).(ii) Class IIThis class shall include all produce which does not meet all the requirements of Class I.All parts of the cut flowers must be:- whole,- fresh,- free of animal parasites.The flowers may, however, have the following defects:- slight malformation,- slight bruising,- slight damage caused, for example, by disease or by animal parasites,- weaker, less rigid stems,- small marks caused by treatment with pesticides.The permitted defects must not impair the keeping quality, appearance or utility of the products.C. Extra ClassProduce which qualifies for Class I without the aid of any quality tolerance may be marked EXTRA. However, this classification may not be used for American carnations with a split calyx.III. SPECIAL PROVISIONSThe special provisions for certain types of flowers set out in Annex I A shall override the provisions of this Annex.IV. SIZINGFor cut flowers, sizing must comply at least with the following scale:Code | Length |0 | less than 5 centimetres or flowers marketed without stems |5 | 5  10 centimetres |10 | 10  15 centimetres |15 | 15  20 centimetres |20 | 20  30 centimetres |30 | 30  40 centimetres |40 | 40  50 centimetres |50 | 50  60 centimetres |60 | 60  80 centimetres |80 | 80 100 centimetres |100 | 100 120 centimetres |120 | more than 120 centimetres |These lengths include the flower head.The difference per unit of presentation (bunch, bouquet, box and the like) between the maximum and minimum lengths of the flowers in the unit may not exceed:- 2 ·5 centimetres for flowers in codes 15 and below,- 5 ·0 centimetres for flowers in codes 20 (inclusive) to 50 (inclusive),- 10 ·0 centimetres for flowers in codes 60 and above.This difference may be doubled for flowers presented in fan shape. For chrysanthemums with large flowers presented in fan shape this difference may go up to 20 centimetres for flowers in codes 20 to 50 (inclusive).The size scale and the uniform lengths set out above are not applicable to mimosa.The minimum length for branches of mimosa shall be fixed at 20 centimetres. However, bundles and bouquets composed exclusively of small sprigs of a length less than 20 centimetres may be permitted subject to the words "short stem" or an equivalent term being marked on the packages.V. QUALITY TOLERANCESQuality tolerances shall be permitted in each unit of presentation as follows:(i) Class I5 % of the cut flowers may have slight defects, on condition that the uniformity of the flowers in a unit of presentation is not affected.(ii) Class II10 % of the cut flowers may vary from the requirements of the class. Half of this percentage may have been attacked by parasites of animal or vegetable origin.The defects in question must not impair the utility of the products.VI. PACKAGING AND PRESENTATIONA. PresentationA unit of presentation (bunch, bouquet, box and the like), must consist of 5, 10 or a multiple of 10 pieces. However, flowers normally sold singly and those normally sold by weight are excepted from this rule.B. UniformityEach unit of presentation (bunch, bouquet, box and the like), must contain flowers of the same genus, species or variety (cultivar) and of the same quality class, and must have reached the same stage of development.Mixtures of flowers or mixtures of flowers with foliage of different genus, species or variety (cultivar) are however permitted so long as products of the same quality class are used and that they are appropriately marked.C. PackagingPackaging must protect the produce adequately. Paper or other materials in direct contact with the cut flowers must be new.VII. MARKINGThe following particulars must accompany the goods:A. IdentificationDespatcher or | Name and address or code mark |Packer |B. Nature of produce- genus,- species or variety (cultivar) or colour of flowers,- where appropriate, the word "mixture" (or equivalent term).C. Origin of produce (optional)Region of origin, or national, regional or local name.D. Commercial specifications- Class,- Size (length code) or minimum and maximum lengths,- Number or net weight.E. Official control mark (optional)--------------------------------------------------ANNEX I ACommon quality standards for fresh cut flowersSPECIAL PROVISIONS FOR MIMOSAMimosa must satisfy the quality requirement of Class I.However, for this flower, the rigidity requirement does not apply to the upper ends of the flower stems.The base of the branches must not be too woody.Mimosa must also meet the following quality requirements:- stems well furnished with flowers;- unbroken or untrimmed tips. However stems with broken tips are permitted where the broken section has a diameter of less than 2 millimetres.Mimosa may be presented in bloom or not.For mimosa in bloom, the blossom should be normal for the variety and the number of green flowering heads not yet in bloom must not exceed:- 60 % for Floribunda,- 20 % for other species and varieties.The flowering heads must be of normal colour, unspotted and firmly fixed to the inflorescence.For mimosa which is not in bloom, 80 % of the flowering heads must be yellow (slightly open)PresentationBranches of mimosa must be arranged in layers or presented in bunches of:- 150 grammes, 250 grammes or multiples of 250 grammes.Mimosa not in bloom must be packed in small bags made of polyethylene or a similar substance.Each unit of presentation, even when offered in bulk, must be of uniform composition and only contain branches of the same species and variety.MarkingIn addition to indicating the packer or despatcher on each package, the marking must include the following particulars:- the genus,- the species or variety (cultivar),- the words "in bloom" or "not in bloom",- where appropriate, the words "short stemmed" or equivalent term,- the total net weight or the number of bunches and the weight of each.--------------------------------------------------ANNEX IICommon quality standards for fresh ornamental foliageI. DESCRIPTION OF PRODUCEThese standards shall apply to fresh ornamental foliage, leaves, branches and other parts of plants falling within subheading No 06.04 A II of the Common Customs Tariff.II. QUALITY REQUIREMENTSProduce must be:- of fresh appearance,- free of residues of pesticides and other extraneous matter affecting the appearance,- free of animal or vegetable parasites and damage caused by such which impair the general appearance,- free of defects, such as bruising or withering, which impair the general appearance,- free of excessive external moisture,- having the colouring typical of the species or variety.Produce must be carefully cut and have reached a sufficient stage of maturity.III. SPECIAL PROVISIONSThe special provisions relating to Asparagus fern set out in Annex II A supplement the provisions of this Annex.IV. QUALITY TOLERANCESQuality tolerances shall be permitted in each unit of presentation as follows: 10 % of fresh ornamental foliage may vary from the requirements listed under II.V. MARKINGThe following particulars must accompany the goods:A. IdentificationDespatcher or | Name and address or code mark |Packer |B. Nature of produce"Fresh ornamental foliage", or genus or species.--------------------------------------------------ANNEX II ACommon quality standards for fresh ornamental foliageSPECIAL PROVISIONS FOR ASPARAGUS FERNI. DESCRIPTION OF PRODUCEThese special provisions apply to the foliage of:- Asparagus L. plumosus Bak. and- Asparagus L. sprengeri Rgl.II. QUALITY REQUIREMENTS(i) Class IThe foliage of Asparagus fern in this class must be:- well developed, not broken and without side growth,- well furnished with firmly attached cladodes,- free of yellowing.(ii) Class IIThis class includes all Asparagus fern not meeting the requirements of Class I but meeting the minimum quality requirements for fresh ornamental foliage.III. SIZINGLength shall be measured from the tip to the end of the stem.- ForAsparagusL.plumosus Bak.the sizing must comply with the following scale:Code | Length |0 | less than 30 centimetres |30 | 30 40 centimetres |40 | 40 60 centimetres |60 | more than 60 centimetres |- The sizing of secondary shoots must comply with the following scale:Code | Length |30 | 30 50 centimetres |50 | more than 50 centimetres |- ForAsparagusL.sprengeri Rgl., the sizing must comply with the following scale:Code | Length |0 | less than 30 centimetres |30 | 30 50 centimetres |50 | more than 50 centimetres |Shoots of Asparagus fern forming a bunch must be of more or less uniform length.IV. QUALITY TOLERANCESQuality tolerances shall be permitted in each unit of presentation as follows:(i) Class I10 % of the stems may vary from the requirements of this class but they must comply with those of Class II. No tolerance shall be permitted for stems which are broken or which have a side growth.(ii) Class II10 % of the stems may vary from the requirements of this class. Any defects must not impair the utility of the products.V. PACKAGING AND PRESENTATIONA. PresentationThe foliage of Asparagus plumosus shall be made up into bunches of 10 stems or multiples of 10; that of Asparagus sprengeri into bunches of 100 grammes, 250 grammes or multiples of 250 grammes.B. UniformityBroken stems and secondary shoots shall be made up into separate bunches. Stems in the same bunch must be uniform in shape and colour.C. PackagingPackaging must protect the produce adequately. Paper or other materials in direct contact with the produce must be new.VI. MARKINGThe following particulars must accompany the goods:A. IdentificationDespatcher or | Name and address or code mark |Packer |B. Nature of produce"Asparagus plumosus" or "Asparagus sprengeri" as the case may be.C. Origin of produce (optional)Region of origin or national, regional or local name.D. Commercial specifications- class,- size,- number of bunches or net weight.E. Official control mark (optional)--------------------------------------------------